Citation Nr: 0534993	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for type II diabetes mellitus. 

2.  Entitlement to a rating in excess of 10 percent for 
moderate non-proliferative diabetic retinopathy, end stage 
glaucoma bilaterally and cataract for the period prior to 
June 11, 2003.

3.  Entitlement to a rating in excess of 30 percent for 
moderate non-proliferative diabetic retinopathy, end stage 
glaucoma bilaterally and cataract for the period beginning 
June 11, 2003.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision. 

The issues concerning the ratings for diabetic retinopathy 
with glaucoma and cataracts are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's type II diabetes mellitus requires insulin, 
a restricted diet, and regulation of activities but does not 
have episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider or complications 
that would not be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the appeal follows an initial grant of 
benefits, i.e., a "downstream issue."  The veteran has 
appealed the initial 40 percent rating assigned for diabetes 
in the January 2002 rating decision.  The Board finds that 
the VCAA notice sent to the veteran in June 2001, prior to 
the rating decision that granted the original claim of 
service connection for diabetes, was sufficient for the claim 
then pending.  According to an opinion of the VA General 
Counsel, no further VCAA notification is required.  See 
VAOPGCPREC 8-2003.  

Nevertheless, the Board finds that by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2004 SSOC.  See Mayfield, supra.

Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession and that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice as to the increased 
rating claim was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The duty to assist has also been fulfilled.  The Board has 
reviewed all treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal or indicated that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  VA afforded the veteran examinations in October 
2001 and June 2003 and these examination reports have been 
associated with the claims folder.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 40 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 

The veteran asserts that a rating greater than 40 percent is 
warranted for his diabetes mellitus.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process.  38 C.F.R. § 4.119, DC 7913.  

In this case, the veteran meets some (but not all) of the 
requirements for a higher rating.  First, numerous records, 
including VA outpatient records and VA examination reports, 
demonstrate that the veteran takes insulin twice a day.   
Second, while the VA examination report dated in October 2001 
notes that the veteran had not been following a diabetic diet 
strictly, the June 2003 examination report notes that the 
veteran was following his diabetic diet strictly.  In any 
case, the veteran appears to require a restricted diet.    

While the first two requirements have been met here, the 
third criterion, regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, has not been met.  Although the June 
2003 VA examination report notes that the veteran complained 
of leg pain upon walking long distances, no other 
complications have been noted.  The October 2001 VA 
examination report reflects that the veteran indicated 
frequent hypoglycemic episodes 2-3 times a week which 
resolved with candy or Pepsi.  However, he reported no 
history of ketoacidosis or hospitalizations due to  
hypoglycemic reactions at both his October 2001 and June 2003 
VA examinations.  Additionally, there has been no showing 
that he requires visits to a diabetes care provider twice a 
month.  In fact, the June 2003 VA examination report notes 
that the veteran visits a diabetic provider every three or 
four months.    
 
Furthermore, there is no showing that the veteran has 
complications that would not be compensable if separately 
evaluated.  He is currently service connected at compensable 
evaluations for diabetic complications including diabetic 
retinopathy, peripheral vascular insufficiency of both legs, 
and diabetic neuropathy of both legs.  There is no other 
complication, if separately evaluated, which would not be 
compensable.  Therefore, the Board finds that the veteran's 
type II diabetes mellitus does not meet the requirements for 
a 60 percent evaluation.    
 
The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's diabetes mellitus was more than 40 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Finally, as noted in both of his VA examination reports, the 
veteran has not been hospitalized for his diabetes mellitus.  
Additionally, it has not been shown that his disability has 
prevented him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
diabetes mellitus is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for type II 
diabetes mellitus is denied. 


REMAND

On his VA Form 9 received in September 2002, the veteran 
indicated that he disagreed with rating assigned for glaucoma 
and that he desired to appeal this matter.  At his hearing in 
June 2003, he again addressed this matter.  In a rating 
decision in May 2004, the RO increased the rating for 
diabetic retinopathy and glaucoma to 30 percent effective 
June 11, 2003.  A review of the claims folder indicates that 
a Statement of the Case (SOC) regarding these issues has not 
been furnished.  As such, a remand is required to accord the 
RO an opportunity to furnish the veteran and his 
representative an SOC concerning these issues.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).

Accordingly, the Board REMANDS this case for the following:

The RO should issue a statement of the 
case pertaining to the issues of 
entitlement to a rating in excess of 10 
percent for diabetic retinopathy and 
glaucoma for the period prior to June 
11, 2003, and for a rating in excess of 
30 percent as of this date.  The 
veteran is hereby notified that, 
following the receipt of the Statement 
of the Case concerning these issues, a 
timely substantive appeal must be filed 
if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should 
these issues be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


